Citation Nr: 1740240	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hip osteoarthritis, as aggravated by the Veteran's service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned at a December 2011 videoconference hearing at the RO.  A transcript of the hearing is on file. 

In a February 2014 decision, the Board, in pertinent part, granted service connection for a back disability and remanded the issues of entitlement to service connection for bilateral hip, bilateral shoulder, and bilateral leg disabilities for further development. 

In February 2014, the RO granted service connection for associated radiculopathy of the left lower extremity in a rating decision.  Then, in an August 2015 rating decision, the RO also granted service connection for associated radiculopathy of the right lower extremity. 

In December 2015, the Board denied the issues of entitlement to service connection for bilateral hip, bilateral shoulder, left leg, and left knee disabilities.  It also remanded for further development the issues of entitlement to service connection for a right knee and right leg disability.  

The Veteran appealed the Board's December 2015 denial of entitlement to service connection for a bilateral hip disability to the Court of Appeals for Veterans Claims (Court) in October 2016.  In a February 2017 Memorandum Decision, the Court set aside the portion of the Board's December 2015 decision denying service connection for a bilateral hip disability, and remanded the issue for further development.  

Regarding the issues of entitlement to service connection for right knee and right leg disabilities, the Board denied the claims in a March 2017 decision.  As such, the only issue presently before the Board is the issue of entitlement to service connection for a bilateral hip disability. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While further delay is regrettable, the Board finds additional development is necessary before deciding the Veteran's claim of entitlement to service connection for a bilateral hip disability.  

As noted above, the Court issued a Memorandum Decision in February 2017, in which it partially vacated and remanded the Board's December 2015 denial of service connection for a bilateral hip disability.  In pertinent part, the Court found that the July 2014  VA examiner provided inadequate rationale for her conclusion that it was less likely than not that the service-connected low back disability aggravated the Veteran's bilateral hip osteoarthritis.  The Court reasoned that the examiner's opinion that the Veteran's bilateral hip osteoarthritis was "certainly not aggravated" by his service-connected low back disability because osteoarthritis has its "own etiology mostly due to the aging process and not due to or caused by his lumbosacral strain from so many years ago" only addressed whether the low back disability caused the bilateral hip osteoarthritis and not whether the low back disability made the hip condition worse.  The VA Secretary argued that the July 2014 examiner addressed the theory of aggravation in the examination report by stating that osteoarthritis was not related to muscle strain.  However, the Court rejected this argument finding that, when read in context, the statement is clearly addressing the theory of causation, not aggravation.  Thus, the Court concluded a remand is warranted to obtain a VA medical opinion that adequately addresses whether it is as likely as not that the Veteran's service-connected low back disability worsened his bilateral hip osteoarthritis.  

Briefly, the Board notes the Court dismissed the Veteran's argument that the July 2014 examiner inadequately addressed the theory of secondary service connection based on direct causation.  

As such, the Court narrowed the scope of the medical opinion that must be obtained on remand to only address the theory of secondary service connection based on aggravation. 

Additionally, the Veteran argued before the Court that the Board's December 2015 denial provided inadequate reasons or bases for its decision because it failed to adequately explain its discounting of potentially favorable evidence of record, which included lay statements from the Veteran, his spouse, and his fellow service members.  The Court did not address this argument as it was already remanding the claim for further development and stated the Veteran was free to present these arguments to the Board.  However, neither the Veteran nor his representative has presented such arguments to the Board.  As such, the Board need not address them. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, annotate the record to reflect such and notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).  

2.   An addendum medical opinion must be obtained from an examiner with sufficient experience and expertise to render the requested opinion regarding the Veteran's claim for service connection for bilateral hip osteoarthritis.  Upon a review of the record, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected low back disability aggravated his bilateral hip osteoarthritis.  Another examination of the Veteran should be performed only if the physician providing the opinion deems it necessary.  

In proffering these opinions, the physician should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  This is a complex case from the Veteran's Court.  Review the examination report to ensure that it is in complete compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Undertake any other development determined to be warranted.  

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




